June 11 2013


                                          DA 12-0469

                  IN THE SUPREME COURT OF THE STATE OF MONTANA

                                         2013 MT 155N



LEONARD SALVI,

              Plaintiff and Appellant,

         v.

JAMES E. CONGDON,

              Defendant and Appellee.



APPEAL FROM:            District Court of the Fourth Judicial District,
                        In and For the County of Missoula, Cause No. DV-11-30
                        Honorable John W. Larson, Presiding Judge


COUNSEL OF RECORD:

                For Appellant:

                        Torrance L. Coburn, Tipp & Buley, P.C.; Missoula, Montana

                For Appellee:

                        Scott M. Stearns, Christopher L. Decker, Boone Karlberg P.C.; Missoula,
                        Montana



                                                    Submitted on Briefs: May 1, 2013

                                                               Decided: June 11, 2013


Filed:

                        __________________________________________
                                          Clerk
Justice Brian Morris delivered the Opinion of the Court.

¶1     Pursuant to Section I, Paragraph 3(d), Montana Supreme Court Internal Operating

Rules, this case is decided by memorandum opinion and shall not be cited and does not serve

as precedent. Its case title, cause number, and disposition shall be included in this Court’s

quarterly list of noncitable cases published in the Pacific Reporter and Montana Reports.

¶2     Leonard Salvi (Salvi) appeals the order of the Fourth Judicial District Court, Missoula

County, that granted summary judgment in favor of James Congdon (Congdon). We affirm.

¶3     Salvi moved into Congdon’s apartment complex in November 2008 as a guest of his

half-brother, Richard Holmstrom (Holmstrom). Congdon employed Holmstrom to maintain

the apartment complex. Salvi used the back staircase exit from Holstrom’s apartment on

December 20, 2008. Salvi slipped and fell on ice on the final step. Salvi sustained an injury

as a result of the fall.

¶4     Salvi filed an action against Congdon for negligence and premises liability. Salvi

alleged that Congdon did not maintain the apartment stairs in a reasonably safe condition.

Salvi further alleged that the unsafe condition of the stairs resulted in Salvi’s injury. The

District Court determined that no genuine issues of material fact existed. The court

concluded that Congdon had acted with reasonable care to maintain the apartment building.

The court further determined that Salvi had knowledge of the icy condition of the back steps

and that his own actions were the cause of his injuries.

¶5     Salvi argues on appeal that genuine issues of material fact existed as to whether

Congdon used ordinary care in maintaining his premises in a reasonably safe condition. We

                                              2
review de novo a district court’s ruling on a motion for summary judgment, applying the

same criteria of M. R. Civ. P. 56 as did the district court. Steichen v. Talcott Props., LLC,

2013 MT 2, ¶ 7, 368 Mont. 169, 292 P.3d 458. Summary judgment may be granted when no

genuine issues of material fact exist and the moving party is entitled to judgment as a matter

of law. Steichen, ¶ 7; M. R. Civ. P. 56(c).

¶6     Negligence actions typically involve questions of fact and ordinarily are not

susceptible to summary judgment. Questions of fact can be determined as a matter of law

only when reasonable minds cannot differ. Meloy v. Speedy Auto Glass, Inc., 2008 MT 122,

¶ 10, 342 Mont. 530, 182 P.3d 741. We have determined to decide this case pursuant to

Section I, Paragraph 3(d), of our 1996 Internal Operating Rules, as amended in 2006, that

provides for memorandum opinions. It is manifest on the face of the briefs and record before

us that the District Court properly granted summary judgment. Steichen, ¶ 7.

Affirmed.

                                                  /S/ BRIAN MORRIS

We concur:

/S/ MIKE McGRATH
/S/ MICHAEL E WHEAT
/S/ BETH BAKER
/S/ JIM RICE




                                              3